Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 30th, 2021 has been entered.
Response to Arguments
In response to Applicant’s Arguments/Remarks Made Examiner recognizes that Applicant has cancelled claims 5, 10, and 13; amended claims 1; and has left claim 6 in its original state.
Applicant's arguments filed November 11th, 2021 have been fully considered but the claims have been amended; therefore, the arguments have been considered but are moot as there is a new Office Action below to address the amended claims.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“wherein the control portion is configured to detect...” and the rest of the associated functional limitations that follow in claim 1 page 2 line 14.
“wherein the control portion is further configured to reserve…” and the rest of the associated functional limitations that follow in claim 1 page 2 line 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
With regards to the corresponding structure of the claimed control portion and its claimed function, the specification provides sufficient structure for “wherein the control portion is configured to detect” and “wherein the control portion is further configured to reserve” in Figure 2 and the Applicant’s specification (paragraphs are indicated below): 
[0040]    With reference to FIG. 2, the controller 50 control the actions of the hot-water supply device 100. The controller 50 receives the detection values of the hot-water side flow rate sensor 28, the circulation flow rate sensor 47, the water inlet temperature sensor 27 and the hot-water outlet temperature sensor 42. The controller 50 controls, based on the received detection values of various sensors, a burner 5, the blower 10, the circulation pump 45, the bypass flow rate regulating valve 44 and the flow rate regulating valve 41.

[0041]  The controller 50 is configured by a microcomputer and incorporates a CPU (Central Processing Unit) and an input/output interface which are not shown, a clock 501 and a memory 502. 

[0042] The clock 501 repeatedly measures unit times. In the specification, the "unit times" are times in which a pattern of hot-water usage of a user makes a round, for example, at least one of one day, one week, one month and one year. This is because it is assumed that the same action is repeated basically every 24 hours, for example, the user washes face every morning and takes a bath every night. Therefore, if the unit time of the clock 501 is one day, reservation can be carried out in a manner that the instant hot-water operation is performed in the same time zone every day on the basis of the unit time of the clock 501. Furthermore, it is also assumed that the same action is repeated every week, for example, the user goes home late and takes a bath around 9 o'clock at night on weekdays (Monday to Friday), but takes a bath early around 7 o'clock at night on Saturday and Sunday. Similarly, it is also assumed that the same action is repeated in one month and one year. The clock 501 corresponds to one example of a "first clock". 

[0043]  The clock 501 can be configured by a real-time clock built-in the microcomputer. The real-time clock is powered from an auxiliary power supply, and thus an actual time can be reflected even if a power supply is cut off. In addition, the clock 501 may be linked to a GPS (Global Positioning System) so that a time difference or a summer time can be reflected in the time of the clock 501. 

[0044]   The memory 502 is configured to be capable of keeping information input to the controller 50 and using the kept information in the controller 50 or outputting the kept information from the controller 50. The memory 502 is configured by, for example, a volatile memory and a non-volatile memory. The memory 502 includes a primary memory 502A and a usage memory 502B.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1 and 6 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Examiner was able to find the prior art of Acker (US Publication No. 20170122575), Acker (US Publication No. 20150148971), McNamara (US Publication No. 20140074302), Buchheit (US Publication No. 20140297048), Stettin (US Patent No. 6293471), Blau (US Patent No. 4522333), and Vandermeyden (US Patent No. 4832259). Both the Acker references teach the structure of a recirculating hot water supply system with the capability to perform the claimed limitations in a broad sense. McNamara teaches data logging for feedback to determine when to operate the recirculating system. Stettin, Blau, and Vandermeyden teach how the data logged may be combined to predict future reservations of an operation that maintains water-temperature and are very similar to the present invention. However, in the context of the entire claim, Examiner is unable to find prior art that may read on “determines whether there is instant hot-water reservation in a time zone n-1 of the second unit time when the total hot-water supply time of the time zone n in the first unit time is equal to or greater than the first reference value; sets the reservation so as to carry out the instant hot-water operation of the time zone n in the second unit time when there is instant hot-water reservation in the time zone n-1 of the second unit time sets the reservation so as to carry out the instant hot-water operation from a moment earlier by a preheat time than the time zone n in the second unit time until an end of the time zone n when there is no instant hot-water reservation in the time zone n-1 of the second unit time.”
More specifically, although the prior art listed may read on a hot water supply system with a recirculation feature that uses historical data to determine an appropriate time to run a recirculation loop, Examiner is unable to find art or obviousness in a combination of prior art that would read on a hot water supply system with a recirculation feature that uses historical data to determine an appropriate time to run a recirculation loop that determines a reservation is needed in a current time zone of a current unit time, and if there is a reservation in the previous time zone of the current unit time, the new reservation is made for the current time zone; otherwise, the new reservation is applied to the current time zone with additional time before the start of the current time zone (e.g. if it’s 7pm today and the operation did not happen yesterday at 7pm, make a new reservation for tomorrow, but check what happened an hour ago. If there was a reservation an hour ago, add a reservation for 7pm tomorrow. If there is not, add a reservation for 6:45pm tomorrow.)
Therefore, Examiner finds no reason to reject Claim 1 rendering it allowable in view of the prior art found, the specification, and Figures provided. 
Claim 6 is allowable by virtue of its dependency on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Inoue (US Publication No. 20120209439) teaches a utilization start interval prediction device. 
Ziehm (US Publication No. 20080006227) teaches a water heater with passive automatic hot water circulation through a home or building.
Peterson (US Patent No. 4936289) teaches usage responsive hot water recirculation system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W CHEUNG whose telephone number is (571)272-6441. The examiner can normally be reached M-F 10-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW W CHEUNG/Examiner, Art Unit 3762
/MICHAEL G HOANG/Supervisory Patent Examiner, Art Unit 3762